Citation Nr: 1314389	
Decision Date: 05/01/13    Archive Date: 05/15/13

DOCKET NO.  08-38 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a thoracic spine disorder.

2.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to a service-connected cervical spine disorder.  

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a leg disorder, to include as secondary to a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to March 1977, and from June 1977 to June 1981.  He also had periods of active duty for training and inactive duty for training in the National Guard from 1987 to 1990, and in the Reserves from 1991 to 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

In October 2009, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

In a decision in January 2010, the Board reopened claims of service connection for a thoracic spine disorder and a low back disorder, and then remanded the underlying claims of service connection, along with the issues of service connection for a sinus disorder and new and material evidence regarding service connection for a leg disorder, for further development.  

In a decision in July 2012 the Board granted service connection for a sinus disorder, and remanded the issues of service connection for a thoracic spine disorder, service connection for a lumbar spine disorder, and new and material evidence regarding service connection for a leg disorder, for additional development, including a new VA examination and opinion.  The requested development, including a VA examination in November 2012, has been completed.  No further action to ensure compliance with the Board's remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that a current lumbar spine disability, diagnosed variously as ankylosing spondylitis, low back strain with mild degenerative osteoarthritis, and intervertebral disc syndrome, or a current thoracic spine disability, diagnosed variously as ankylosing spondylitis and diffuse idiopathic skeletal hyperostosis (DISH), had onset in-service; that ankylosing spondylitis or degenerative arthritis was manifested to a compensable degree within one year following service discharge; or that a current thoracic or lumbar spine disability is related to the Veteran's service-connected cervical spine disability.

2.  In a rating decision in April 2003, the RO denied service connection for a right leg condition; after the Veteran was notified of the adverse decision and of his right to appeal, he did not appeal the rating decision and the rating decision became final by operation of law based on the evidence then of record. 

3.  The evidence presented since the rating decision in April 2003 does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim of service connection for a right leg condition.


CONCLUSIONS OF LAW

1.  A lumbar spine disability, to include ankylosing spondylitis, degenerative joint disease, and intervertebral disc syndrome, was not incurred in or aggravated by service; may not be presumed to have been incurred in-service; and is not related to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2012).

2.  A thoracic spine disability, to include ankylosing spondylitis and DISH; may not be presumed to have been incurred in-service; and is not related to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2012).

3.  The rating decision in April 2003, denying service connection for a right leg condition, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2012).

4.  The additional evidence presented since the rating decision in April 2003, denying service connection for a right leg condition, is not new and material, and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a new and material evidence claim, the notice must include notice of the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements were accomplished in a letter dated in December 2006.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The Veteran was notified that new and material evidence was needed to reopen his claim for service connection for a right leg condition; that is, evidence not previously considered, which was not redundant or cumulative of evidence previously considered and that pertained to the reason the claim was previously denied.  He was also apprised of the information and evidence needed to substantiate his claims of service connection (including the information and evidence to be submitted by him and the information and evidence to be obtained by VA); of how disability evaluations and effective dates are assigned; and of the type of evidence that impacts those determinations.  

As regards VA's duty to assist, evidence necessary for resolution of this appeal has been obtained.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, VA and private medical records, as well as the Veteran's lay statements.  The Veteran was also accorded multiple VA examinations, during which the examiners reviewed the claims file and discussed the Veteran's history and symptoms with the Veteran, and conducted physical examinations; and the reports of these examinations is sufficiently detailed as to permit fair and equitable consideration of the merits of the claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  At this time, the Board acknowledges that the VA examination report in 2012 documents that the Veteran refused to perform range of motion tests, asserting "because the pain was too intense and it could make it worse."  The examiner also noted that she was unable to determine the baseline severity of thoracic spine prior to aggravation of cervical spine.  The examiner then noted that had two complaints of back pain in 1976 and one complaint in 1981.  While the examiner's statement in this context is somewhat unclear, what is clear is that the examiner did not indicate that the Veteran's service-connected cervical spine aggravated his non-service-connected thoracic spine disorder.  Thus, no additional action in this regard is warranted.  38 C.F.R. § 3.310.  The Board also points out that the examiner clearly noted that the Veteran was "very uncooperative" during the examination.  The Board finds that the VA examination is adequate and VA has fulfilled its duty to assist.  Turk v. Peake, 21 Vet. App. 565, 570-71 (2008) (noting that the veteran is accountable for his willful failure to cooperate with the Secretary in developing his claim and such conduct "exposes a veteran to the possibility of an adverse finding of fact that can be overturned only by the Court's determination that the finding was clearly erroneous").  

In addition to the foregoing, in October 2009 the Veteran testified before the undersigned Veterans Law Judge regarding his claim.  During that hearing the Veteran's representative and the Veterans Law Judge explained the issue and asked the Veteran questions to ascertain the nature of any in-service events and symptoms.  The Veteran's representative and the Veterans Law Judge also asked questions to draw out the current nature of the Veteran's complaints, and the hearing focused on the elements necessary to substantiate his claims for service connection.  Additionally, neither the Veteran nor his representative has suggested any deficiency in the conduct of that hearing; and all pertinent evidence that might substantiate the claims was identified by the Veteran and has been obtained.  Therefore, the Board finds that, consistent with Bryant v. Shinseki, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that 38 C.F.R. § 3.103(c)(2) requires that a Veterans Law Judge fully explain the issues and suggest the submission of evidence that may have been overlooked during Board hearings).  

In short, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Accordingly, any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the Veteran; and does not prohibit consideration of this matter on the merits.  See Pelegrini, 18 Vet. App. at 121; Conway, 353 F.3d. at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  

II.  Service connection, lumbar & thoracic spine

The Veteran seeks service connection for a thoracic spine disorder, and for a lumbar spine disorder, which he says may be secondary to his service-connected cervical spine disorder.  

In June 1972 the Veteran entered into active duty service.  Active duty service treatment records include complaints of back pain in April and May 1976, diagnosed as lumbar strain secondary to posture; and a January 1981 record of back pain when running around and after physical training, diagnosed as medial back pain.  In June 1981 the Veteran separated from active duty service.  In April 1987 he denied any back pain during a National Guard enlistment examination.

Military medical records dated in 1989 note pain in the Veteran's upper back, neck, and right shoulder secondary to a whiplash injury sustained during a May 1989 motor vehicle accident while on National Guard duty.  In May the diagnosis was cervical and thoracic muscle strain, status post motor vehicle accident, and the Veteran was profiled/restricted to light duty.  A June 1989 record refers to line of duty pain in back, neck, and shoulders.  In October 1989 the Veteran developed increasing pain in the right side of the neck and the back of the shoulder while doing overhead work installing a ceiling.  A November 1989 record advises of persistent neck and back pain.  In December 1989 the Veteran was placed on profile due to chronic neck pain, and referred for Medical Examination Board.  

During a Reserve enlistment examination in September 1990 the Veteran denied any back pain.  He later complained of back pain during a February 1991 military physical, but said that he took no medications.

Private medical records dated in September 1991 advise of treatment for diffuse pain and bruises after the Veteran's one-story fall down a hole in a floor at his place of employment.

In March 1993 the Veteran injured his neck and back in another private workplace accident, with ensuing complaints of upper lumbar and lower thoracic spine pain.  In May and June 1993, the diagnoses were lumbar strain and acute myositis, thoracic spine and chronic thoracic strain.

During a December 1993 "over 40" military examination the provider notated that the Veteran had a history of right shoulder and back pain secondary to a 1989 motor vehicle accident.  On query the Veteran said he was in good health other than right shoulder pain, and that he was on no medication.  Physical examination found no abnormalities of the spine.

In correspondence to VA dated in June 1995, the Veteran reported that he had been on Workers' Compensation in 1991, 1992, and 1993.

On VA joints examination in June 1995 the Veteran said that he had injured his back in a May 1989 motor vehicle accident while on National Guard duty.  He made no mention of the non-service workplace accidents and injuries in 1991 and 1993.  The diagnosis was chronic lumbar strain.

In a rating decision dated in July 1995 the RO granted service connection for cervical strain and service connection for right shoulder strain on the basis that both were incurred during the May 1989 motor vehicle accident while the Veteran was on active duty for training.  

VA treatment records dating from October 1998 reflect complaints of back pain.  X-rays of the thoracic spine in November 1998, and of the lumbar spine in February1999, found degenerative joint disease in both spines.

In May 2000 the Veteran reported to a military emergency department with complaints of back pain and spasms, and reported an 11 year history of back spasms.  X-rays in June 2000 showed mild degenerative changes of the lumbar spine without stenosis.

In December 2000 the Veteran again reported to a military emergency facility with complaints of back pain and spasms, and reported an 11 year history of back spasms.  

During a VA orthopedic consult in November 2005 the Veteran reported that someone had dropped a 120 pound object on his right shoulder in 1990; and that he had been in two car accidents in 1994 (the first, when a car pulled out in front of him, and the second, when he was rear-ended).  He also reported that he incurred back pain in 2003 when lifting an object at his workplace, and after another on-the-job twisting injury in 2004.  

X-rays of the lumbar spine in December 2005 revealed mild degenerative changes, mostly at the L5-S1 level.  X-rays of the thoracic spine showed advanced degenerative changes and scoliosis, as well as anterior and lateral osteophytes.  

On VA examination of the lumbar spine in September 2008 the Veteran complained of low back pain aggravated by prolonged sitting.  He reported that he had had two workplace accidents -- one where a 100 pound door fell on his right shoulder, and another in which he slipped and fell on black ice, but he did not recall the 1993 accident.  He also mentioned the 1989 motor vehicle accident, and said that it was not severe and that he did not have to go to the hospital or anything.  Physical examination of the thoracolumbar spine found spasm in the right thoracic region along the right trapezius and tenderness along the spinous process.  Diagnosis was low back strain with mild degenerative osteoarthritis, which the examiner stated was not at least as likely as not related to service but rather to the fall in 1993.

In a Board hearing in October 2009 the Veteran testified that his spine was in "perfect condition" prior to 1989.

On VA examination of the thoracic spine in June 2011 the Veteran reported that his pain began during active duty for training in 1981 and 1989.  The examiner noted that active duty medical records also included complaints of upper back pain in 1976.  The examiner also noted that there was no mention of any thoracic spine complaints or diagnoses in medical records dated in 1981.  The diagnosis was ankylosing spondylitis, which the examiner stated was less likely as not related to service on the basis of service treatment records.  In an addendum to the examination report, the examiner changed the diagnosis to thoracic spine diffuse idiopathic skeletal hyperostosis (DISH).  

A September 2011 VA medical record documents the Veteran as complaining of increased pain since being thrown to the ground by VA police the previous month.  During that telephone consult the Veteran also reported that he had been rear-ended in 1987; injured in a fall in 1995; and fallen from a truck in 1999.  The provider stated "this spine problem is as likely as not related to those injuries," but did not identify the spine problem or provide any rationale.  

Current VA medical records reflect complaints of, and show treatment for, "chronic lumbar/thoracic pain."  See, e.g., VA Initial Pain Consult record, dated March 7, 2012. 

In November 2012 the Veteran was accorded a new VA examination.  In the ensuing opinion the examiner noted that thoracic and lumbar spine complaints were documented in active duty medical records, prior to the May 1989 motor vehicle accident that occurred during a period of active duty for training.  Diagnoses included DISH, ankylosing spondylitis of the thoracolumbar spine, and intervertebral disc syndrome, which the examiner stated were not related to the 1989 motor vehicle accident during active duty for training based on the Veteran's denial in September 1990 of back trouble.  She also stated that the Veteran's thoracic and lumbar spine disorders were not caused or aggravated by his service-connected cervical spine disability because no alternations were found on examination, and because DISH disorder is a completely asymptomatic phenomenon. 



Principles of Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 C.F.R. § 3.303(a).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  

Active military, naval, and air service includes active duty; any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 C.F.R. §§ 3.6(a), 3.7(r).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (2013). 

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  An increase in severity of a non-service-connected disorder that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the non-service-connected condition, will be service connected.  Aggravation will be established by determining the baseline level of severity of the non-service-connected condition and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Analysis

The record contains no evidence that any current lumbar or thoracic spine disorder was incurred during active duty service, or during a period of active duty for training; and no competent evidence that relates a current lumbar or thoracic spine disorder to service or any incident of service, including a motor vehicle accident during National Guard duty or the Veteran's service-connected cervical spine disability.  Indeed, the 2012 examiner points out that the Veteran denied any back complaints during his September 1990 enlistment examination; long after the Veteran's active duty service and well after the 1989 motor vehicle accident.  The Board finds this evidence, which is based on review of the claims file and examination of the Veteran, and which is uncontradicted by any other competent opinion evidence, to be highly probative evidence against the Veteran's claims.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the Board must consider only independent medical evidence to support its findings rather than provide its own medical judgment).  

Additionally, although the Veteran has a current diagnosis of degenerative joint disease of the lumbar and thoracic spine, he was not diagnosed with arthritis in the year after active duty service, so service connection for a chronic disease under the presumptive provisions of 38 C.F.R. §§ 3.307(a), 3.309(a) is not warranted.

According to the VA examiners, the Veteran's current back complaints are more related to his numerous intercurrent injuries, and there is no competent medical evidence to the contrary.  Although a physician in 2011 indicated that the Veteran's spine disorder might be related to the 1989 motor vehicle accident, he did not identify the spine to which he referred, and the Board notes that the Veteran has already been service-connected for his chronic cervical spine whiplash injury.  This remark is consequently of no weight.  Caluza, 7 Vet. App. 498, 506, aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table) (the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

To the extent that the Veteran himself posits that his current thoracolumbar complaints may be related to his service-connected cervical spine disability, an affliction of such a complex musculoskeletal system such as the thoracolumbar spine is not a simple medical condition capable of lay observation or diagnosis, so any inference, that is, opinion, as to causation cannot be competent lay evidence.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to diagnosis a thoracolumbar disorder, or offer an opinion as to whether it is related to service or a service-connected cervical spine disability.  The Board consequently finds that the Veteran's contention is not competent and it is in turn of no probative value.  Jandreau.  

Moreover, the 2012 examiner categorically stated that the Veteran's lumbar and thoracic spine disorders were not caused or aggravated by his service-connected cervical spine disability because there was no evidence of any increase beyond the natural progression of the disorders; and the Board finds this evidence, which is not gainsaid by any other competent evidence of record, to be persuasive as regards service connection under the secondary (38 C.F.R. § 3.310) theory of entitlement.  See Owens v. Brown, 7 Vet. App. 429 (1995) (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence).  

Accordingly, the Board finds that the weight of the evidence is clearly against the claims.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection pursuant to 38 C.F.R. § 3.303(a) and (d), or as a disability secondary to the Veteran's cervical spine disability (38 C.F.R. § 3.310), for a current lumbar spine disability, variously diagnosed as ankylosing spondylitis, low back strain with mild degenerative osteoarthritis, and intervertebral disc syndrome, and service connection for a current thoracic spine disability, to include ankylosing spondylitis and DISH, is therefore not warranted and the benefit of the doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

III.  New and material evidence, leg

In April 2003, the RO denied the issue of service connection for a chronic leg disorder because there was no evidence of a chronic leg condition during service.  After appropriate notice of this decision and of his appeal rights, the Veteran did not appeal, and no evidence pertaining to the issue was either physically or constructively received by VA within one year of the April 2003 rating decision.  The April 2003 decision is therefore final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.

Although the April 2003 rating decision is final, a claim of service connection may be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  

In September 2005 the Veteran filed a claim to reopen his claim for service connection for a right leg condition on the grounds that it is secondary to his back disorder.  That claim was denied in a January 2006 rating decision on the grounds of no new and material evidence; not on the merits.

In December 2006 the Veteran filed a new claim for service connection for a right leg/nerve condition, which the RO denied in the May 2007 rating decision on the grounds of no new and material evidence.  The Veteran has appealed.

The Board notes that a change in diagnosis or specificity of the claim must be carefully considered in determining the etiology of a potentially service-connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition.  38 C.F.R. § 4.13, 4.125 (2008); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  Additionally, although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2007); Robinson v. Mansfield, 21 Vet. App. 545 (2008).

In this case, the Veteran's current claim for a right leg nerve disorder is based on the same factual basis as the time the case was last decided on the merits in April 2003; namely, that the right leg disorder is related to the active duty for training motor vehicle accident in May 1989.  Accordingly, new and material evidence is necessary to reopen the claim.  Id.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence of record at the time of the April 2003 rating decision consisted of voluminous service treatment records, which contain no mention of any right leg complaints.  The evidence also consisted of private medical records dating from 1993 to 1995, which also contain no mention of any right leg complaints; and VA treatment records dating from 1998 to 2001, which included a February 1999 x-ray report of degenerative joint disease of the lumbar spine with radiation to the right leg.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead one should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  

Evidence added to the record since the April 2003 rating decision includes November 2012 VA examination findings of lumbar spine radiculopathy to the lower extremities, which, although new, is essentially cumulative and redundant of that of record in April 2003 and does not relate a current right leg disorder to service or any incident of service, including a service-connected disability (because the Veteran is not service-connected for a lumbar spine disorder); and VA treatment records dating from 2001, which, again, while new, do not relate a current right leg disorder to service or any incident of service.  

The new evidence also includes the Veteran's October 2009 hearing testimony that he was in a motor vehicle accident in 1989, and that he now has tingling sensations down his right leg.  This too is essentially cumulative and redundant of the evidence before the RO in April 2003, and it does not relate a current right leg disorder to service or any incident of service, including a service-connected disability.

The new evidence is therefore is not material and the claim for service connection for a right leg disorder is not reopened.


ORDER

Service connection for a lumbar spine disability is denied.

Service connection for a thoracic spine disability is denied.

As new and material evidence has not been received, the claim of entitlement to service connection for a right leg condition is not reopened, and the appeal is denied.




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


